EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-Claim 5, line 7, the term “aligining” has been changed to - - aligning - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a tooth profile of a flex spline and a circular gear of a harmonic actuator as defined by the claims.  Specifically, the prior art does not teach a tooth profile developed by generating a lobe-to-lobe segment of a flex spline curve having a pitch diametode of the flex spline; generating a lobe-to-lobe segment of a circular gear curve having a pitch diameter of the circular gear; aligning corresponding ends of lobe-to-lobe segments of the flex spline curve and the circular gear curve; defining locations of centroids of each of the teeth of the flex spline and the circular gear along the lobe-to-lobe segments of the flex spline curve and the circular gear curve, respectively; and finding mid-points for mapping into the tooth profile between the locations of corresponding pairs of the centroids of each of the teeth of the flex spline and the circular gear.  Further, the prior art does not teach a tooth profile developed based on a mapping of midpoints between locations of centroids of the first teeth along a circular gear curve having the pitch diameter and locations of centroids of the second teeth along a flex spline gear curve having the pitch diametode.  Accordingly, the claims distinguish over the prior art.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 5-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658